                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

In re:                                              Case No. 17-17361-AIH

         RICHARD M. OSBORNE, SR.,                   Chapter 7

                  Debtor(s).                        Judge Arthur I. Harris

                                 TRUSTEE’S REPORT OF SALE

         Now comes Kari B. Coniglio, Chapter 7 Trustee herein, and herewith reports the sale of

Debtor’s real property located at VL Girdled Road, Concord, Ohio 44077, Lake Cty, Parcel 08-

A-001-0000-490 for the net sum of $100,000, with the sale occurring by private sale on

December 2, 2019. The purchaser of the real estate was Matthew J. Gosnik and Kristen A.

Gosnik. The amount offered for the real estate was approved by the Court pursuant to the Order

(I) Authorizing the Trustee to Sell Real Property Free and Clear of Liens, Encumbrances and

Other Interests Pursuant to 11 U.S.C. 21 363; and (II) Vacating Prior Order Authorizing Sale (the

“Sale Order”) [Doc. 768]. A copy of the title company’s Settlement Statement (HUD-1) is

attached hereto as Exhibit 1.

         Further, the Trustee states that the sale was conducted in strict conformity with the Sale

Order, the United States Bankruptcy Code, and the Rules of Bankruptcy Procedure, with proper

notice having been served prior to the sale and that the sales price was fair and reasonable.

Dated: February 17, 2020                                    Respectfully submitted,

                                                            /s/ Kari B. Coniglio
                                                            Kari B. Coniglio #0081463
                                                            Chapter 7 Trustee
                                                            200 Public Square, Suite 1400
                                                            Cleveland, OH 44114
                                                            Tel (216) 479-6167
                                                            Fax (216) 937-3766
                                                            kbconiglio@vorys.com




17-17361-aih     Doc 823        FILED 02/17/20    ENTERED 02/17/20 11:36:40           Page 1 of 10
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served via the Court’s Electronic Case

Filing System on the following who are listed on the Court’s Electronic Mail Notice List:

          Patrick R. Akers, prakers@vorys.com
          Gregory P. Amend, gamend@bdblaw.com
          Alison L. Archer, alison.archer@ohioattorneygeneral.gov
          Richard M. Bain, rbain@meyersroman.com
          Adam S. Baker, abakerlaw@sbcglobal.net,
          Austin B. Barnes, III, abarnes@sandhu-law.com
          Robert D. Barr, rbarr@koehler.law
          David T. Brady, DBrady@Sandhu-Law.com
          Carrie M. Brosius, cmbrosius@vorys.com
          Kari B. Coniglio, kbconiglio@vorys.com
          LeAnn E. Covey, bknotice@clunkhoose.com
          Richard W. DiBella, rdibella@dgmblaw.com
          Melody Dugic Gazda, mgazda@hendersoncovington.com
          Bryan J. Farkas, bjfarkas@vorys.com
          Stephen R. Franks, amps@manleydeas.com
          Stephen John Futterer, sjfutterer@sbcglobal.net
          Michael R. Hamed, mhamed@kushnerhamed.com
          Heather E. Heberlein, hheberlein@bdblaw.com
          Dennis J. Kaselak, dkaselak@peteribold.com
          Christopher J. Klym, bk@hhkwlaw.com
          Jerry R. Krzys, jkrzys@hendersoncovington.com
          Matthew H. Matheney, mmatheney@bdblaw.com
          Shannon M. McCormick, bankruptcy@kamancus.com
          Kelly Neal, kelly.neal@bipc.com
          David M. Neumann, dneumann@meyersroman.com
          Timothy P. Palmer, timothy.palmer@bipc.com
          Drew T. Parobek, dtparobek@vorys.com
          Tricia L. Pycraft, tpycraft@ccj.com
          Kirk W. Roessler, kroessler@walterhav.com
          John J. Rutter, jrutter@ralaw.com
          Frederic P. Schwieg, fschwieg@schwieglaw.com
          Michael J. Sikora, III, msikora@sikoralaw.com
          Nathaniel R. Sinn, nsinn@bdblaw.com
          Rachel L. Steinlage, rsteinlage@meyersroman.com
          Richard J. Thomas, rthomas@hendersoncovington.com
          Andrew M. Tomko, atomko@sandhu-law.com
          Jeffrey C. Toole, toole@buckleyking.com




17-17361-aih    Doc 823     FILED 02/17/20      ENTERED 02/17/20 11:36:40          Page 2 of 10
          Michael S. Tucker, mtucker@ulmer.com
          Phyllis A. Ulrich, bankruptcy@carlisle-law.com
          Leslie E. Wargo, Leslie@Wargo-Law.com
          Elia O. Woyt, eowoyt@vorys.com
          Maria D. Giannirakis, maria.d.giannirakis@usdoj.gov
          Scott R. Belhorn, Scott.R.Belhorn@usdoj.gov

and to the following via regular U.S. mail on February 17, 2020:

RICHARD M OSBORNE, Debtor
7265 Markell Rd.
Waite Hill, OH 44094




                                                           /s/ Kari B. Coniglio
                                                           Kari B. Coniglio #0081463
                                                           Chapter 7 Trustee




17-17361-aih    Doc 823     FILED 02/17/20      ENTERED 02/17/20 11:36:40        Page 3 of 10
                                                                                     EXHIBIT 1




17-17361-aih   Doc 823   FILED 02/17/20   ENTERED 02/17/20 11:36:40   Page 4 of 10
17-17361-aih   Doc 823   FILED 02/17/20   ENTERED 02/17/20 11:36:40   Page 5 of 10
17-17361-aih   Doc 823   FILED 02/17/20   ENTERED 02/17/20 11:36:40   Page 6 of 10
17-17361-aih   Doc 823   FILED 02/17/20   ENTERED 02/17/20 11:36:40   Page 7 of 10
17-17361-aih   Doc 823   FILED 02/17/20   ENTERED 02/17/20 11:36:40   Page 8 of 10
17-17361-aih   Doc 823   FILED 02/17/20   ENTERED 02/17/20 11:36:40   Page 9 of 10
17-17361-aih   Doc 823   FILED 02/17/20   ENTERED 02/17/20 11:36:40   Page 10 of 10
